Exhibit 10.20
EXCHANGE AND SUPPORT AGREEMENT
by and among
57TH STREET GENERAL ACQUISITION CORP.
CRUMBS HOLDINGS LLC
and
EXCHANGING MEMBERS
Dated May 5, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
 
       
ARTICLE II EXCHANGE RIGHT
    3  
Section 2.1 Exchange Right
    3  
Section 2.2 Exchange Right Procedures
    3  
Section 2.3 Revocation of Exchange Notice
    5  
Section 2.4 Replacement Securities
    5  
Section 2.5 Effect on New Crumbs Class B Exchangeable Units and Parent Series A
Voting Preferred Stock Surrendered
    5  
Section 2.6 Take-Overs, Mergers and Registrations
    5  
 
       
ARTICLE III EXCHANGE RATIO
    6  
Section 3.1 Exchange Ratio; Adjustment of Exchange Ratio
    6  
 
       
ARTICLE IV SUPPORT
    6  
Section 4.1 Taxes; Tax Treatment
    6  
Section 4.2 No Effect on Agreement
    6  
Section 4.3 Continuing Agreement
    6  
Section 4.4 Reservation of Shares
    7  
Section 4.5 Reports to Holders
    7  
Section 4.6 Restrictions on Parent
    7  
Section 4.7 Dilutive Actions; Issuances; Fundamental Transactions
    8  
Section 4.8 Government Authority Approval
    9  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    10  
Section 5.1 Representations and Warranties of Parent
    10  
Section 5.2 Representations and Warranties of the Exchanging Members
    11  
 
       
ARTICLE VI SECURITIES LAW MATTERS
    12  
Section 6.1 Securities Law Transfer Restrictions
    12  
Section 6.2 Required Legends
    12  
Section 6.3 Supplemental Listing
    14  
 
       
ARTICLE VII MISCELLANEOUS
    14  
Section 7.1 Termination
    14  
Section 7.2 Parent’s Waivers
    14  
Section 7.3 Election of Remedies
    14  
Section 7.4 Effect of Delay or Omission to Pursue Remedy
    14  
Section 7.5 Amendment
    15  
Section 7.6 Notices
    15  
Section 7.7 Successors and Assigns; Joinder Agreement
    16  
Section 7.8 Specific Performance; Remedies
    16  
Section 7.9 Governing Law
    17  
Section 7.10 Submission To Jurisdiction
    17  
Section 7.11 Waiver Of Jury Trial
    17  

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 7.12 Entire Agreement
    17  
Section 7.13 Severability
    17  
Section 7.14 Counterparts
    18  

ii



--------------------------------------------------------------------------------



 



EXCHANGE AND SUPPORT AGREEMENT
     Exchange and Support Agreement, dated May 5, 2011 (this “Agreement”), by
and among, 57th Street General Acquisition Corp., a Delaware corporation
(“Parent”), Crumbs Holdings LLC, a Delaware limited liability company (the
“Company”) and the Persons set forth on the signature page hereof and their
Permitted Transferees (as defined herein) (each an “Exchanging Member” and,
collectively, the “Exchanging Members”).
Preliminary Statements
     This Agreement is entered into pursuant to the Business Combination
Agreement, by and among Parent, 57th Street Merger Sub LLC, the Company, the
Exchanging Members and the representatives of the Company and the Exchanging
Members (the “Member Representatives”), dated as of January 9, 2011, as amended
on February 18, 2011, March 17, 2011 and on April 7, 2011 (as amended from time
to time in accordance with its terms, the “Business Combination Agreement”).
     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein contained and other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Defined Terms. All capitalized terms used but not
otherwise defined in this Agreement shall have the meaning ascribed to such
terms in the Business Combination Agreement. For the purposes of this Agreement
the following capitalized terms have the following meanings:
     “Business Day” means each day that is not a Saturday, Sunday or other day
on which banking institutions in New York, New York, are authorized or required
by law to close.
     “Certificate of Designation” means the Certificate of Designation adopted
by the board of directors of Parent and filed with the Secretary of State of the
State of Delaware on May 4, 2011 designating 915,000 shares of Parent Series A
Voting Preferred Stock, as amended from time to time in accordance with its
terms and applicable law.
     “Competition Laws” means the Sherman Antitrust Act of 1890, as amended, the
Clayton Antitrust Act of 1914, as amended, the Federal Trade Commission Act of
1914, as amended, and any other federal, state or foreign Law designed to
prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade, other than the HSR Act.
     “Common Stock” means common stock of Parent, par value $0.0001 per share.
     “Designated Recipient(s)” means the Exchanging Member or any other person
the Exchanging Member designates as a recipient in the Exchange Notice, as
applicable.

1



--------------------------------------------------------------------------------



 



     “Escrow Agent” means Continental Stock Transfer & Trust Company or any
successor escrow agent appointed in accordance with the Escrow Agreement.
     “Escrow Agreement” means the Escrow Agreement among Parent, the Company,
the Exchanging Members, the Member Representatives and the Escrow Agent dated as
of May 5 2011.
     “Exchange Date” means the date specified in any Exchange Notice as the
“Exchange Date”, which must be a Business Day and must not be less than three
(3) Business Days after the date upon which the Exchange Notice is received by
the Company. If no such Business Day is specified in the Exchange Notice, the
Exchange Date shall be deemed to be the third (3rd) Business Day after the date
on which the Exchange Notice is received by the Company.
     “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.
     “Joinder Agreement” means a joinder agreement, pursuant to which a
Permitted Transferee will thereupon become a party to, and be bound by and
obligated to comply with the terms and provisions of, this Agreement as an
Exchanging Member.
     “New Crumbs LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of the Company, dated May 5, 2011, as amended from
time to time in accordance with its terms.
     “New Crumbs Class A Voting Units” means the membership interests in the
Company designated as “New Crumbs Class A Voting Units” in the New Crumbs LLC
Agreement and any equity securities issued or issuable in exchange for, or with
respect to, such New Crumbs Class A Voting Units (i) by way of a dividend, split
or combination of equity interest or (ii) in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.
     “New Crumbs Class B Exchangeable Units” means the membership interests in
the Company designated as “New Crumbs Class B Exchangeable Units” in the New
Crumbs LLC Agreement and any equity securities issued or issuable in exchange
for, or with respect to, such New Crumbs Class B Exchangeable Units (i) by way
of a dividend, split or combination of equity interest or (ii) in connection
with a reclassification, recapitalization, merger, consolidation or other
reorganization.
     “Obligation” means the obligation to deliver the Reciprocate Common Stock
upon exercise of the exchange rights pursuant to Article II hereof.
     “Parent Series A Voting Preferred Stock” means the Series A Voting
Preferred Stock of Parent, par value $0.0001 per share.
     “Preferred Stock Voting Multiple” has the meaning set forth in the
Certificate of Designation. For avoidance of doubt, the Preferred Stock Voting
Multiple shall initially be ten (10) votes per share and shall be subject to
equitable adjustment pursuant to the Certificate of Designation.

2



--------------------------------------------------------------------------------



 



     “Reciprocate Common Stock” means shares of Common Stock equal to the
product of [A] the Exchange Amount as set forth in the Exchange Notice and Share
Notice, multiplied by [B] the Exchange Ratio, as adjusted herein.
     “Registration Statement” means a registration statement filed by the Parent
with the Securities and Exchange Commission in compliance with the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder, all as the same
shall be in effect at the time, and the rules and regulations promulgated
thereunder for a public offering and sale of equity securities, or securities or
other obligations exercisable or exchangeable for, or convertible into, equity
securities.
     “Transfer” of securities shall be construed broadly and shall include any
direct or indirect issuance (other than an issuance of securities by the
Company), sale, assignment, transfer, participation, gift, bequest,
distribution, or other disposition thereof, or any pledge or hypothecation
thereof, placement of a lien thereon or grant of a security interest therein or
other encumbrance thereon, in each case whether voluntary or involuntary or by
operation of law or otherwise. Notwithstanding anything to the contrary
contained herein, Transfer shall not include the sale or transfer of Reciprocate
Common Stock to an Exchanging Member in connection with the exchange of its New
Crumbs Class B Exchangeable Units.
     “Transfer Agent” means Continental Stock Transfer & Trust Company, or such
other financial institution as may from time to time be designated by Parent to
act as its transfer agent for Common Stock.
ARTICLE II
EXCHANGE RIGHT
          Section 2.1 Exchange Right. Each Exchanging Member shall have the
right (the “Exchange Rights”) at any time and from time to time to surrender any
or all of the New Crumbs Class B Exchangeable Units held by such Exchanging
Member in exchange for the issuance by Parent to the Designated Recipient(s) of
the Reciprocate Common Stock, as provided in and subject to the adjustments set
forth in this Agreement and the Business Combination Agreement.
          Section 2.2 Exchange Right Procedures. Any Exchanging Member that
elects to exercise the exchange right set forth in Section 2.1 shall tender to
the Company the applicable number of New Crumbs Class B Exchangeable Units in
exchange for Reciprocate Common Stock in accordance with the following
procedures:
          (a) The Exchanging Member shall deliver to the Company: (i) a notice,
with a simultaneous copy to Parent, substantially in the form attached here to
as Exhibit A (an “Exchange Notice”) specifying among other things (A) the number
of New Crumbs Class B Exchangeable Units that such Exchanging Member wishes to
exchange (the “Exchange Amount”), (B) the proposed Exchange Date, (C) the
Designated Recipient(s), and (D) whether such shares should be delivered in
certificated form or via book entry transfer and the appropriate delivery
instructions; (ii) the certificates representing such New Crumbs Class B

3



--------------------------------------------------------------------------------



 



Exchangeable Units (the “Class B Units Certificate(s)”), to the extent such New
Crumbs Class B Exchangeable Units are certificated; and (iii) the certificates
representing a number of shares of Parent Series A Voting Preferred Stock equal
to or greater than the quotient of [A] the Exchange Amount set forth in the
Exchange Notice, divided by [B] the Preferred Stock Voting Multiple (the
“Series A Preferred Certificate(s)”);
          (b) As promptly and practicable and no later than one (1) Business Day
following the receipt of an Exchange Notice and the applicable Class B Units
Certificate(s) and Series A Preferred Certificate(s) from an Exchanging Member,
the Company shall deliver to Parent a notice substantially in the form attached
here to as Exhibit B (a “Share Notice”) specifying the Exchange Amount and the
number of shares of Reciprocate Common Stock to be issued in connection with
such exchange, together with a copy of the relevant Exchange Notice and the
applicable Series A Preferred Certificate(s) for automatic redemption pursuant
to the Certificate of Designation;
          (c) As promptly and practicable and no later than one (1) Business Day
after the delivery by the Exchanging Member of an Exchange Notice, Parent shall
instruct the Transfer Agent to:
     (i) issue and contribute to the Company the Reciprocate Common Stock on or
prior to the Exchange Date;
     (ii) to deliver the Reciprocate Common Stock to the Company in the names of
the Designated Recipient(s) as set forth in the Exchange Notice, either by book
entry transfer (to the extent permissible under this Agreement) or certificated
form as set forth in the applicable Exchange Notice; and
     (iii) to record successive transfers of Reciprocate Common Stock issued
pursuant to any Exchange Notice first as a contribution of such shares by Parent
to the capital of the Company, second as a transfer from the Company to the
Exchanging Member in exchange for the redemption of the New Crumbs Class B
Exchangeable Units tendered for exchange, and third, if any of the Designated
Recipient(s) are not the Exchanging Member, a transfer of the relevant portion
of the Reciprocate Common Stock from the Exchanging Member to the Designated
Recipient(s), in each case, as of the Exchange Date.
The Company shall deliver (or promptly cause to be delivered) such Reciprocate
Common Stock to the Designated Recipient(s) on the Exchange Date in exchange for
the number of New Crumbs Class B Exchangeable Units being exchanged by the
Exchanging Member.
          (d) Upon contribution by Parent of the Reciprocate Common Stock to the
Company and subject to receipt by the Designated Recipient(s) of such
Reciprocate Common Stock and there having been no revocation of the applicable
Exchange Notice by the Exchanging Member in advance of such receipt, the Company
shall issue to Parent a number of New Crumbs Class A Voting Units equal to the
product of [A] the Exchange Amount as set forth in the Exchange Notice and Share
Notice, multiplied by [B] the Exchange Ratio, and shall cancel a number New
Crumbs Class B Exchangeable Units held by the Exchanging Member equal to the

4



--------------------------------------------------------------------------------



 



Exchange Amount. Parent’s capital account with respect to the newly issued New
Crumbs Class A Voting Units shall be equal to the capital account of the
cancelled New Crumbs Class B Exchangeable Units.
          Section 2.3 Revocation of Exchange Notice. At any time prior to the
Designated Recipient’s receipt on the Exchange Date of the Reciprocate Common
Stock in respect of an Exchange Notice, the Exchanging Member may revoke the
Exchange Notice by written notice to the Company and Parent. Upon timely receipt
of such written notice of revocation, Parent shall return to the Company the
applicable Series A Preferred Certificate(s) and the Company shall then return
to the Exchanging Member the applicable Series A Preferred Certificate(s) and
Class B Units Certificate(s) delivered with such Exchange Notice.
          Section 2.4 Replacement Securities. In any case where less than all of
the New Crumbs Class B Exchangeable Units or Parent Series A Voting Preferred
Stock represented by a certificate tendered by an Exchanging Member for exchange
are to be exchanged pursuant to the Exchange Notice, Parent and/ or the Company,
as applicable, shall issue or cause to be issued a replacement certificate
representing that number of New Crumbs Class B Exchangeable Units or shares of
Parent Series A Voting Preferred Stock remaining after giving effect to the
Exchange Notice, issued in the name of the Exchanging Member and to deliver such
replacement certificate as provided in the Exchange Notice.
          Section 2.5 Effect on New Crumbs Class B Exchangeable Units and Parent
Series A Voting Preferred Stock Surrendered. Upon the delivery to the Designated
Recipient(s) of the Reciprocate Common Stock on the relevant Exchange Date in
connection with an exchange contemplated by an Exchange Notice which has not
been revoked, subject to the provisions of Section 2.4, the Exchanging Member
shall cease to be a holder of the portion of such Parent Series A Voting
Preferred Stock and New Crumbs Class B Exchangeable Units being surrendered for
exchange and shall have no further rights whatsoever with respect to such
securities. Following receipt by the Designated Recipient(s) of the Reciprocate
Common Stock, and provided there has been no revocation of the applicable
Exchange Notice by the Exchanging Member in advance of such receipt, subject to
the provisions of Section 2.4, the surrendered New Crumbs Class B Exchangeable
Units shall be deemed cancelled by the Company and shares of Parent Series A
Voting Preferred Stock shall be automatically redeemed by Parent in accordance
with the Certificate of Designation. For the avoidance of doubt, the completion
of an automatic redemption of the aforementioned Parent Series A Voting
Preferred Stock Parent shall not be a condition to the issuance and delivery of
the Reciprocate Common Stock.
          Section 2.6 Take-Overs, Mergers and Registrations. Parent and the
Company shall use their commercially reasonable efforts to expeditiously and in
good faith provide holders of New Crumbs Class B Exchangeable Units with
sufficient notice so that such holders may participate in any take-over bid,
merger, consolidation, share exchange offer, third party or issuer tender offer,
arrangement or similar transaction or Registration Statement involving the
Common Stock and, to facilitate participation in any such transaction or
Registration Statement, to adopt reasonable modifications (following good faith
consultation with the Exchanging Members) to the exchange procedures set forth
in this Agreement so that any exercise required in respect thereof shall be
effective only upon, and shall be conditional upon, the closing of such
transaction or effectiveness of such Registration Statement.

5



--------------------------------------------------------------------------------



 



ARTICLE III
EXCHANGE RATIO
          Section 3.1 Exchange Ratio; Adjustment of Exchange Ratio. Except as
otherwise adjusted as provided for in Section 4.6, the ratio which each unit of
New Crumbs Class B Exchangeable Units are exchangeable for a share of Common
Stock shall be one (1) (the “Exchange Ratio”).
ARTICLE IV
SUPPORT
          Section 4.1 Taxes; Tax Treatment. Any and all share issuances or
contributions hereunder shall be made free and clear of any and all present or
future transfer Taxes and all liabilities with respect thereto. Each party shall
pay any and all transfer Taxes that he, she or it is required to pay under
applicable law.
          Section 4.2 No Effect on Agreement. Except as provided in this
Agreement or otherwise agreed to by the parties hereto in writing, the
obligations of Parent under this Agreement shall not be altered, limited,
impaired or otherwise affected by:
          (a) any modification or amendment, in whole or in part, of the terms
of the New Crumbs Class B Exchangeable Units or any other instrument or
agreement evidencing or relating to any of the foregoing;
          (b) the validity or enforceability of the Obligation or of the New
Crumbs Class B Exchangeable Units or any other instrument or agreement
evidencing or relating to any of the foregoing;
          (c) any change, whether direct or indirect, in Parent’s relationship
to the Company, including any such change by reason of any merger or
consideration or any sale, transfer, issuance, spin-off, distribution or other
disposition of any stock, equity interest or other security of Parent or any
other entity;
          (d) the failure by an Exchanging Member to bring an action against the
Company, Parent or any other party liable on the Obligation;
          (e) any proceeding, voluntary or involuntary, involving bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Parent
or the Company or any defense which Parent or the Company may have by reason of
the order, decree or decision of any court or administrative body resulting from
any such proceeding; and
          (f) any other act or omission that may or might in any manner or to
any extent vary the risk of Parent or the Company or that may or might otherwise
operate as a discharge of Parent as a matter of law or equity, other than the
performance of the Obligation and this Agreement.
          Section 4.3 Continuing Agreement. This Agreement shall be construed as
a continuing, absolute and unconditional, subject to the compliance by the
parties with the

6



--------------------------------------------------------------------------------



 



requirements and procedures set forth herein, agreement to issue Reciprocate
Common Stock (or other property as provided herein) and a guarantee of
performance of the Obligation and shall not be conditioned or contingent upon
the pursuit by Exchanging Members at any time of any right or remedy against
Parent or the Company. This Agreement shall remain in full force and effect
until it is terminated in accordance with Section 7.1.
          Section 4.4 Reservation of Shares. Parent shall, and shall authorize
and direct the Transfer Agent and any other current or future transfer agents
for the Common Stock and/or the Parent Series A Voting Preferred Stock to, at
all times while New Crumbs Class B Exchangeable Units are outstanding or are
issuable (whether such obligation is absolute or contingent) pursuant to this
Agreement, the Business Combination Agreement, the Certificate of Designation
and/or the New Crumbs LLC Agreement, reserve and keep available, from its
authorized and unissued capital stock, sufficient shares of Common Stock and
Parent Series A Voting Preferred Stock solely for issuance and delivery as and
when required under this Agreement and/or such other agreements. Parent shall,
from time to time, take any and all steps necessary to increase the authorized
number of shares of Common Stock if, at any time, the authorized number of
shares of Common Stock remaining unissued would otherwise be insufficient to
allow delivery of all the shares of Common Stock then deliverable upon the
exchange in full of all outstanding Class B Exchangeable Units outstanding or
issuable (whether such obligation is absolute or contingent) pursuant to the
Business Combination Agreement and/or the Crumbs LLC Agreement. The Transfer
Agent and any other current or future transfer agent(s) for the Parent Series A
Voting Preferred Stock and Common Stock, if applicable, shall be authorized to
requisition from time to time from the Parent certificates for the Common Stock
and/or Parent Series A Voting Preferred Stock required to honor outstanding
shares of Parent Series A Voting Preferred Stock or Common Stock in accordance
with the terms of this Agreement, the Certificate of Designation, the Business
Combination Agreement, the Crumbs LLC Agreement and/or the Escrow Agreement and
the Parent shall authorize and direct such transfer agents to comply with all
such requests of the transfer agent(s) for the Parent Series A Voting Preferred
Stock and Common Stock. Parent will supply such transfer agents with duly
executed stock certificates for such purposes.
          Section 4.5 Reports to Holders.
     So long as any shares of Parent Series A Voting Preferred Stock remain
outstanding, if Parent is not required to file information, documents or reports
pursuant to either of Section 13 or Section 15(d) of the Exchange Act of 1934,
as amended (the “Exchange Act”), Parent shall cause quarterly reports
(containing unaudited financial statements) for the first three quarters of each
fiscal year and annual reports (containing audited financial statements and an
opinion thereon by Parent’s independent certified public accountants) which the
Parent would be required to file under Section 13 of the Exchange Act if it had
a class of securities listed on a national securities exchange to be mailed to
each holder of record of the shares of Parent Series A Voting Preferred Stock
appearing on the stock books of Parent as of the date of such mailing at the
address of said holder shown therein within 15 days after the date when such
report would have been required to be filed under Section 13 of the Exchange
Act.
          Section 4.6 Restrictions on Parent.

7



--------------------------------------------------------------------------------



 



          (a) Parent may not directly or indirectly acquire, whether by merger,
reorganization, consolidation, purchase, or otherwise, any business, material
assets or securities (other than securities of the Parent) unless, following
such transaction, such business, material assets or securities (other than
securities of the Parent) are owned by the Company or a wholly owned subsidiary
of the Company.
          (b) Except as provided in the New Crumbs LLC Agreement, neither Parent
nor any subsidiary of Parent, other than the Company and its wholly owned
subsidiaries, shall own any assets or securities (other than Company securities,
a de minimis amount of cash or other temporary investments or those necessary or
incidental to the operation of Parent’s business as the public holding company
of the Company or to the duties of Parent contemplated by this Agreement or the
New Crumbs LLC Agreement) or operate any business (other than the holding of the
securities of the Company, acting as an issuer of publicly traded securities or
activities incidental thereto).
          (c) Parent may not issue shares of Parent Series A Voting Preferred
Stock to any Person other than the Exchanging Members or pursuant to the
Business Combination Agreement.
          Section 4.7 Dilutive Actions; Issuances; Fundamental Transactions.
          (a) If there is: (1) any division or subdivision (by split,
distribution, reclassification, recapitalization, reorganization or otherwise)
or combination or consolidation (by reverse split, reclassification,
recapitalization or otherwise) of the New Crumbs Class B Exchangeable Units,
Parent shall cause it to be accompanied by an identical proportionate division,
subdivision, consolidation or combination of the Common Stock; or (2) any
division, subdivision (by split, distribution, reclassification,
recapitalization, reorganization or otherwise) or combination or consolidation
(by reverse split, reclassification, recapitalization, reorganization or
otherwise) of the Common Stock, Parent and the Company shall cause it to be
accompanied by an identical proportionate division, subdivision, consolidation
or combination of the New Crumbs Class B Exchangeable Units.
          (b) In the event that Parent issues any shares of Common Stock (other
than pursuant to the terms herein), including in respect of options, warrants or
other convertible securities, it shall immediately contribute the proceeds of
such issuance, exercise or conversion to the Company in exchange for a number of
New Crumbs Class A Voting Units equal to the number of shares of Common Stock so
issued. Notwithstanding the foregoing, to the extent shares of Common Stock are
issued in exchange of warrants pursuant to the Insider Warrant Exchange
Agreements (as defined in the Business Combination Agreement), warrants received
therefor shall be cancelled by Parent and Parent will have no obligation to
contribute such warrants to the Company.
          (c) Except for issuances of Contingency Consideration as expressly
contemplated by the Business Combination Agreement, in the event that Parent
issues any securities other than shares of Common Stock, including convertible
debt securities, preferred stock, options, warrants, or other securities
exercisable for or convertible into Common Stock,

8



--------------------------------------------------------------------------------



 



(other than pursuant to the terms herein), it shall immediately contribute, lend
or otherwise provide the proceeds of such issuance to the Company.
          (d) In the event of any merger, acquisition, reorganization,
consolidation, or liquidation of Parent involving a payment or distribution of
cash, securities or other assets to the holders of Common Stock or any
reclassification or other similar transaction as a result of which the shares of
Parent Common Stock are converted into, among other things, another security (a
“Fundamental Transaction”), the New Crumbs Class B Exchangeable Units shall
remain outstanding and the exchange provisions of this Agreement shall
thereafter permit the exchange of New Crumbs Class B Exchangeable Units for the
amount of such cash, securities or other assets which an Exchanging Member would
have received had he, she or it made an exchange for Common Stock immediately
prior to such Fundamental Transaction, regardless of whether such exchange would
actually have been permitted at such time and taking into account any adjustment
as a result of any division or subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination or consolidation (by reverse split, reclassification,
recapitalization or otherwise) of such security, securities or other property
that occurs after the effective time of such merger, acquisition, consolidation,
reclassification, reorganization, recapitalization or other similar transaction.
For the avoidance of doubt, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Common Stock is
converted or changed into another security, securities or other property, this
Agreement shall continue to be applicable, mutatis mutandis, with respect to
such security, securities or other property.
          (e) Parent shall provide all Exchanging Members with notice of any
transaction referred to in clauses (a) and (d) of this Section 4.6 promptly
after the Company proposes such transaction but in no event later than (i) 10
(ten) Business Days prior to record date of such transaction, if applicable, or
(ii) 20 Business Days prior to the applicable effective date or expiration date
of such transaction, or (iii) in any such case, such earlier time as notice
thereof shall be required to be given pursuant to Rule l0b-17 under the Exchange
Act. Such notice shall specify all material terms of such transaction, the
record date (if applicable), the proposed date of consummation of such
transaction (the “Proposed Consummation Date”) and the effect of such
transaction on the Exchange Ratio.
          Section 4.8 Government Authority Approval.
          (a) General. Parent and the Exchanging Member shall cooperate with one
another in (i) determining whether any action in respect of (including any
filing with), or consent, approval, registration or qualification (other than
registration under the Securities Act) or waiver by, any governmental authority
under any United States federal or state law (a “Governmental Authority”) is
required in connection with the issuance of Reciprocate Common Stock upon an
exchange pursuant to Article II hereof, (ii) using commercially reasonable
efforts to take any such actions (including making any filing or furnishing any
information required in connection therewith) in order to obtain any such
consent, approval, registration, qualification or waiver on a timely basis and
(iii) keeping the other party promptly informed in all material respects with
respect to any communication given or received in connection with any such
action, consent, approval or waiver, including providing to each other in
advance any analyses,

9



--------------------------------------------------------------------------------



 



appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party.
          (b) Certain Filings. Parent covenants to make all appropriate filings
required by the HSR Act and any Competition Laws with respect to the issuance of
Reciprocate Common Stock upon an exchange pursuant to Article II hereof as
promptly as practicable in advance of such intended exchange upon written
request from the Exchanging Member and to use commercially reasonable efforts to
supply, and shall cause its Affiliates to use commercially reasonable efforts to
supply, as promptly as practicable any additional information and documentary
material that may be requested pursuant to the HSR Act or any Competition Laws.
Without limiting the foregoing, Parent shall, and Parent shall cause its
Affiliates to, request early termination of any waiting period or comparable
period under the HSR Act and will not extend any such period or enter into any
agreement with any Governmental Authority not to consummate the issuance of
Reciprocate Common Stock upon an exchange pursuant to Article II hereof, except
with the prior written consent of the applicable Exchanging Member.
          (c) Parent’s Efforts. Without limiting the provisions set forth in
paragraphs (a) and (b) above and subject to the provisions of this clause (c),
Parent and its Affiliates shall use commercially reasonable efforts to take or
cause to be taken any and all actions necessary, proper or advisable to obtain
any consent, approval or waiver relating to the HSR Act or any Competition Law
that is required for the consummation of the issuance of Reciprocate Common
Stock upon an exchange pursuant to Article II hereof. Nothing contained herein
shall be construed to preclude Parent or the Company from satisfying their
obligations in respect of the exchange of any New Crumbs Class B Exchangeable
Unit by delivery of the Reciprocate Common Stock which are held in the treasury
of Parent.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Section 5.1 Representations and Warranties of ParentParent represents
and warrants as of the date hereof and as of the date of each Exchange that
(i) it is a corporation duly incorporated and is existing in good standing under
the laws of the State of Delaware, (ii) it has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to issue the Common Stock in accordance
with the terms hereof, (iii) the execution and delivery of this Agreement by
Parent and the consummation by it of the transactions contemplated hereby
(including without limitation, the issuance of the Reciprocate Common Stock)
have been duly authorized by all necessary corporate action on the part of
Parent, including but not limited to all actions necessary to ensure that the
issuance of Reciprocate Common Stock pursuant to the transactions contemplated
hereby, to the fullest extent of the Parent’s Board of Directors’ power and
authority and to the extent permitted by law, shall not be subject to any
“moratorium,” “control share acquisition,” “business combination,” “fair price”
or other form of anti-takeover laws and regulations” of any jurisdiction that
may purport to be applicable to this Agreement or the transactions contemplated
hereby (collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal,
valid and binding obligation of Parent enforceable against Parent in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally,

10



--------------------------------------------------------------------------------



 



(v) the execution, delivery and performance of this Agreement by Parent and the
consummation by Parent of the transactions contemplated hereby (including the
issuance of the Reciprocate Common Stock) will not (A) result in a violation of
the Certificate of Incorporation of Parent or the Bylaws of Parent or
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Parent is a party, or (C) result in
a violation of any law, rule, regulation, order, judgment or decree applicable
to Parent or by which any property or asset of the Parent is bound or affected,
except with respect to clauses (B) or (C) for any conflicts, defaults,
accelerations, terminations, cancellations or violations, that would not
reasonably be expected to have a material adverse effect on the Parent or its
business, financial condition or results of operations; (vi) upon issuance to a
Designated Recipient as contemplated by this Agreement, the Reciprocate Common
Stock will be duly authorized and validly issued, fully paid and non-assessable
and will be free of restrictions on transfer and will be free from all taxes,
liens and charges in respect of the issue thereof (other than taxes in respect
of any transfer occurring contemporaneously or otherwise specified herein); and
(vii) to the extent shares of Common Stock are listed on a national securities
exchange, all shares of Common Stock shall, at all times that Class B
Exchangeable Units are exchangeable, be duly approved for listing subject to
official notice of issuance on each securities exchange, if any, on which the
Common Stock is then listed.
          Section 5.2 Representations and Warranties of the Exchanging Members.
Each Exchanging Member, severally and not jointly, represents and warrants that
as of the date hereof and as of the date of each Exchange (i) if it is not a
natural person, that it is duly incorporated or formed and, the extent such
concept exists in its jurisdiction of organization, is in good standing under
the laws of such jurisdiction, (ii) it has all requisite legal capacity and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby, (iii) if it is not a natural person, the
execution and delivery of this Agreement by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate or other entity
action on the part of such Exchanging Member, (iv) this Agreement constitutes a
legal, valid and binding obligation of such Exchanging Member enforceable
against it in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally, and (v) the
execution, delivery and performance of this Agreement by such Exchanging Member
and the consummation by such Exchanging Member of the transactions contemplated
hereby will not (A) if it is not a natural person, result in a violation of the
Certificate of Incorporation and Bylaws or other organizational documents of
such Exchanging Member or (B) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Exchanging
Member is a party, or (C) result in a violation of any law, rule, regulation,
order, judgment or decree applicable such Exchanging Member, except with respect
to clauses (B) or (C) for any conflicts, defaults, accelerations, terminations,
cancellations or violations, that would not in any material respect result in
the unenforceability against such Exchanging Member of this Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
SECURITIES LAW MATTERS
          Section 6.1 Securities Law Transfer Restrictions. Each Exchanging
Member agrees that it shall not offer, sell or otherwise Transfer any Common
Stock issued pursuant to this Agreement or Parent Series A Voting Preferred
Stock issued pursuant to the Business Combination Agreement other than (a) to
the Parent or the Company; (b) outside the United States in accordance with Rule
904 of Regulation S under the Securities Act; (c) within the United States in
accordance with (i) Rule 144A under the Securities Act to a person who the
seller reasonably believes is a Qualified Institutional Buyer (as defined
therein) that is purchasing for its own account or for the account of another
Qualified Institutional Buyer to whom notice is given that the offer, sale, or
Transfer is being made in reliance on Rule 144A, if available, or (ii) the
exemption from registration under the Securities Act provided by Rule 144
thereunder, if applicable; (d) in a transaction that does not require
registration under the Securities Act or any applicable United States state laws
and regulations governing the offer and sale of securities; or (e) pursuant to
an effective registration statement under the U.S. Securities Act, provided that
with respect to sales or Transfers under (x) clauses (b), (c)(i) and, to the
extent by an Exchanging Member that is not an Affiliate of the Parent proposing
to Transfer such securities pursuant to Rule 144(b)(1) of the Securities Act,
(c)(ii) of this Section 6.1, in each case, only if the Exchanging Member has
furnished to the Company a customary certificate confirming compliance with such
exemptions, reasonably satisfactory to the Company, prior to such sale or
Transfer to the extent requested by the Company, or (y) clauses (c)(ii)(except
with respect to transactions covered in the preceding clause (x)) or (d), only
if the Exchanging Member has furnished to the Company an opinion of counsel,
reasonably satisfactory to the Company, prior to such sale or Transfer to the
extent reasonably requested by the Company, and in each case in accordance with
any applicable state securities laws in the United States or securities laws of
any other applicable jurisdiction. Each Exchanging Member consents to the
Company making a notation on its records and giving instructions to any
registrar and transfer agent not to record any Transfer of Exchanging Member
Shares without first being notified by the Company that it is reasonably
satisfied that such Transfer is exempt from, or not subject to, the registration
requirements of the Securities Act. The Company shall promptly notify the
Transfer Agent upon reasonably determining that a proposed Transfer is exempt
from, or not subject to, the registration requirements of the Securities Act.
          Section 6.2 Required Legends
          (a) Common Stock and Parent Series A Voting Preferred Stock. Each of
the Parent, the Company and the Exchanging Members acknowledge and agree that
all shares of Reciprocate Common Stock issued pursuant to this Agreement and all
shares of Parent Series A Voting Preferred Stock issued pursuant to the Business
Combination Agreement and/or this Agreement shall be issued and held in
certificated form (except as provided in Section 6.2(c) below) and each such
certificate evidencing such Exchanging Member’s ownership of such Parent
Series A Voting Preferred Stock shall be stamped or otherwise imprinted with
legends in substantially the following form:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS

12



--------------------------------------------------------------------------------



 



OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM PURSUANT TO APPLICABLE LAW. ANY OFFER, SALE, ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION OF THIS SECURITY IN A TRANSACTION THAT IS NOT
REGISTERED UNDER THE SECURITIES ACT IS SUBJECT TO THE COMPANY’S RIGHT TO REQUIRE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO THE COMPANY.”
          (b) Additional Legend on Parent Series A Voting Preferred Stock. Each
of the Parent, the Company and the Exchanging Members acknowledge and agree that
all shares of Parent Series A Voting Preferred Stock issued pursuant to the
Business Combination Agreement or this Agreement shall be stamped or otherwise
imprinted with a legend in substantially the following form:
“THE CERTIFICATE OF DESIGNATION OF THE CORPORATION ADOPTED ON MAY 4, 2011 (AS
AMENDED FROM TIME TO TIME, THE “CERTIFICATE OF DESIGNATION”) AUTHORIZING THE
ISSUANCE OF THIS SECURITY INCLUDES, AMONG OTHER THINGS, TRANSFER RESTRICTIONS ON
THE SERIES A VOTING PREFERRED STOCK OF THE COMPANY. THE COMPANY WILL FURNISH
WITHOUT CHARGE TO THE HOLDER OF RECORD OF THIS CERTIFICATE A COPY OF THE
CERTIFICATE OF DESIGNATION CONTAINING THE ABOVE REFERENCED TRANSFER RESTRICTIONS
UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”
          (c) Removal of Legends. The Parent shall, at the request of an
Exchanging Member, remove or cause to be removed from each certificate
representing Common Stock and/or Parent Series A Voting Preferred Stock the
legend described in Section 6.2(a), if it is reasonably satisfied (based upon
opinion of counsel reasonably satisfactory to the Company, or in the case of an
Exchanging Member proposing to Transfer such securities, pursuant to
Rule 144(b)(1) of the Securities Act, a customary certificate confirming
compliance with such exemptions, reasonably satisfactory to the Company) that
such legend is no longer required under applicable requirements of the
Securities Act.
          (d) Permitted Use Of Book Entry Transfer in Connection with Exchange.
Furthermore, to the extent that any Reciprocate Common Stock is being issued as
part of a subsequent transfer to a Designated Recipient (other than the
Exchanging Member) (i) in a bona fide Transfer to a third party pursuant to an
effective Registration Statement, or (ii) in connection with a proposed Transfer
pursuant to Rule 144 promulgated under the Securities Act, Parent shall or shall
cause any such Reciprocate Common Stock to be delivered, at the election of the
Exchanging Member as set forth in the Exchange Notice, either (x) in
certificated form without the legend set forth in Section 6.2(a) or (y) via book
entry transfer to such securities accounts as are set forth in the applicable
Exchange Notice. Furthermore, the Parent shall, at the request of an Exchanging
Member, remove or cause to be removed from each certificate representing Parent
Series A Voting Preferred Stock the legend described in Section 6.2(b) to the
extent that

13



--------------------------------------------------------------------------------



 



the restrictions on transfer contained in Section 9 of the Certificate of
Designation are no longer in effect.
          Section 6.3 Supplemental Listing. If any shares of the Common Stock
are listed on any domestic stock exchange, Parent shall take all such actions as
may be necessary to ensure that the shares of Reciprocate Common Stock issuable
hereunder shall be duly approved for listing subject to official notice of
issuance on each securities exchange, if any, on which the Common Stock is then
listed. Parent shall take all such actions as may be necessary to ensure that
all such shares of Reciprocate Common Stock may be so issued without violation
of any requirements of any domestic stock exchange upon which shares of Common
Stock may be listed (except for official notice of issuance which shall be
immediately delivered by the Parent upon each such issuance).
ARTICLE VII
MISCELLANEOUS
          Section 7.1 Termination. This Agreement shall terminate upon the
earlier of (i) the date that no New Crumbs Class B Exchangeable Units remain
outstanding or otherwise issuable (whether such obligation is absolute or
contingent) pursuant to the Business Combination Agreement and/ or the New
Crumbs LLC Agreement or (ii) the mutual written consent of Parent (with the
prior written consent of the independent directors of Parent), the Company and
each of the Exchanging Members; provided, however, that Article V, Article VI
and this Article VII shall survive such termination.
          Section 7.2 Parent’s Waivers. Subject to the compliance by the parties
with the requirements and procedures set forth herein, (i) Parent waives any and
all notice of the creation, renewal, extension or accrual of the Obligation and
notice of or proof of reliance by the Exchanging Members upon this Agreement or
acceptance of this Agreement, and (ii) the Obligation shall conclusively be
deemed to have been created, contracted, incurred, renewed, extended, amended or
waived in reliance upon this Agreement, and all dealings between Parent and the
Exchanging Members shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Agreement. Subject to the compliance by the
parties with the requirements and procedures set forth herein, Parent waives
presentment, demand, notice, and protest of all instruments included in or
evidencing the Obligation and all other demands and notices in connection with
the delivery, acceptance, performance, default or enforcement of any such
instrument or this Agreement.
          Section 7.3 Election of Remedies. Each and every right, power and
remedy herein given to the Exchanging Members, or otherwise existing, shall be
cumulative and not exclusive, and be in addition to all other rights, powers and
remedies now or hereafter granted or otherwise existing. Each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised, from time to time and as often and in such order as may be deemed
expedient by any of the Exchanging Members.
          Section 7.4 Effect of Delay or Omission to Pursue Remedy. No single or
partial waiver by any of the Exchanging Members of any right, power or remedy,
or delay or omission by any of the Exchanging Members in the exercise of any
right, power or remedy

14



--------------------------------------------------------------------------------



 



which they may have shall impair any such right, power or remedy or operate as a
waiver thereof or of any other right, power or remedy then or thereafter
existing. Any waiver given by any of the Exchanging Members of any right, power
or remedy in any one instance shall only be effective in that specific instance,
and only by the Exchanging Member expressly giving such waiver, and only for the
purpose for which given, and will not be construed as a waiver of any right,
power or remedy on any future occasion. No waiver of any term, covenant or
provision of this Agreement, or consent given hereunder, shall be effective
unless given in writing by any Exchanging Member to be bound thereby.
          Section 7.5 Amendment. This Agreement may not be modified, amended,
terminated or revoked, in whole or in part, except by an agreement in writing
signed each of by the Company, Parent (with the prior written consent of the
independent directors of Parent) and each of the Exchanging Members.
          Section 7.6 Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been
sufficiently given to any party hereto if personally delivered or if sent by
telecopy or other electronic means, receipt confirmed, or by registered or
certified mail, return receipt requested, or by recognized courier service,
postage or other charges prepaid addressed as follows:

  (a)   If to Parent:         57th Street Acquisition Corp.
c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Jason Bauer
Facsimile: (212) 221-7107


          with a copy to (but which shall not constitute notice to Parent):

      Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attention: Bruce Mendelsohn
Facsimile: (212) 872-1002

  (b)   If to the Company:         Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Jason Bauer
Facsimile: (212) 221-7107

15



--------------------------------------------------------------------------------



 



          with a copy to (but which shall not constitute notice to the Company):

      Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attention: Bruce Mendelsohn
Facsimile: (212) 872-1002

          (c) If to any Exchanging Member, at the address specified on Exhibit C
hereto or an applicable Joinder Agreement;
or to such other address as may be specified from time to time by the parties in
a notice to the other parties given as herein provided. Such notice or
communication will be deemed to have been given as of the date so personally
delivered, telecopied, mailed or sent by courier.
          Section 7.7 Successors and Assigns; Joinder Agreement. This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns. Notwithstanding the foregoing,
neither Parent nor the Company shall have the right to assign its rights or
obligations hereunder (whether by operation of law or otherwise) without the
prior written consent of the independent directors of Parent or the Company, as
the case may be, and all of the other parties hereto, and any such assignment
without such consent shall be void and have no effect on the rights of the
Exchanging Members hereunder. Any Exchanging Member shall be entitled to assign
any or all of his, her or its rights hereunder in conjunction with the
assignment or transfer of his, her or its New Crumbs Class B Exchangeable Units
or the right to receive such units to a third party that is not prohibited by
the New Crumbs LLC Agreement, the Lock-Up Agreements (as defined in the Business
Combination Agreement) or the Business Combination Agreement (a “Permitted
Transferee”). All Permitted Transferees shall be required to become a party to
this Agreement as an Exchanging Member by executing a Joinder Agreement and
Parent and the Company shall counter sign and deliver to such Permitted
Transferee an executed Joinder Agreement promptly following receipt of a validly
executed Joinder Agreement from such Permitted Transferee.
          Section 7.8 Specific Performance; Remedies. Each party acknowledges
and agrees that the other parties would be damaged irreparably and would not
have an adequate remedy at law if any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.
Accordingly, in addition to any other remedy to which he, she or it may be
entitled at law or in equity, each party will be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its provisions, without
bond or other security being required. Except as expressly provided herein, the
rights and remedies created by this Agreement are cumulative and in addition to
any other rights and remedies otherwise available at law or in equity. Except as
expressly provided herein, nothing herein will be considered an election of
remedies or a waiver of the right to pursue any other right or remedy to which
such party may be entitled.

16



--------------------------------------------------------------------------------



 



          Section 7.9 Governing Law. THIS AGREEMENT AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN)
SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCE TO CONFLICTS OF LAW PRINCIPLES THEREOF.
          Section 7.10 Submission To Jurisdiction. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF
DELAWARE OR OF THE UNITED STATES OF AMERICA FOR THE DISTRICT OF DELAWARE, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY
ACCEPTS FOR SUCH PARTY AND IN RESPECT OF SUCH PARTY’S PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
APPELLATE COURTS FROM ANY THEREOF. EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, AT SUCH PARTY’S ADDRESS REFERRED TO IN SECTION
7.6 OF THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT SUCH PARTY MAY DO SO UNDER APPLICABLE LAW, ANY OBJECTION
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
          Section 7.11 Waiver Of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.
          Section 7.12 Entire Agreement.This Agreement, the Business Combination
Agreement and the documents or instruments referred to herein and therein,
including any exhibits and schedules attached hereto and thereto, embody the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. This Agreement and such other
agreements supersede all prior agreements and the understandings among the
parties with respect to such subject matter.
          Section 7.13 Severability. If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of law, or public policy, all

17



--------------------------------------------------------------------------------



 



other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions is not affected in any manner materially adverse to any party. Upon
a determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
          Section 7.14 Counterparts. This Agreement may be executed (including
by facsimile or other electronic transmission) in one or more separate
counterparts, each such counterpart being deemed an original instrument, and all
such counterparts will together constitute the same agreement.
[Remainder of this page intentionally left blank.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered, all as of the date first above written.

            57TH STREET GENERAL ACQUISITION CORP.
      By:   /s/ Paul D. Lapping         Name:   Paul D. Lapping        Title:  
CFO, Secretary and Treasurer        CRUMBS HOLDINGS LLC
      By:   /s/ Jason Bauer         Name:   Jason Bauer        Title:   Chief
Executive Officer        EXCHANGING MEMBERS

CRUMBS, INC.
      By:   /s/ Jason Bauer         Name:   Jason Bauer        Title:  
President              /s/ Jason Bauer       Name:  Jason Bauer                 
  /s/ Mia Bauer       Name:  Mia Bauer                    /s/ Victor Bauer      
Name:  Victor Bauer           

[Signature Page to Exchange and Support Agreement]

S-1



--------------------------------------------------------------------------------



 



            EHL HOLDINGS LLC
      By:   /s/ Edwin Lewis         Name:   Edwin Lewis        Title:  
Chairman              /s/ John D. Ireland       Name:  John D. Ireland         
 

[Signature Page to Exchange and Support Agreement]

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
Exchange Notice

[To:    Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018]   Date:    [          ]

Gentlemen:
     Pursuant to the Exchange and Support Agreement, dated May 5, 2011, the
undersigned hereby directs Crumbs Holdings LLC to (i) exchange the number of New
Crumbs Class B Exchangeable Units set forth below for Reciprocate Common Stock
and (ii) deliver such Reciprocate Common Stock to the Designated Recipient set
forth below. Attached to this notice are the applicable Class B Units
Certificate(s) and Series A Preferred Certificate(s).
DESCRIPTION OF SHARES TENDERED

                      New Crumbs Class B Exchangeable Units   Parent Series A
Voting Preferred Stock     Total Number of           Total Number of        
Shares   Number of       Shares   Number of Certificate   Represented by  
Shares   Certificate   Represented by   Shares Number(s)   Certificates  
Exchanged (1)   Number(s)   Certificates   Redeemed (1)
 
                   

 

(1)   Unless otherwise indicated, it will be assumed that all shares represented
by the certificates described above are being exchanged or redeemed, as
applicable. The aggregate number of shares of Parent Series A Voting Preferred
Stock being redeemed must equal the aggregate number of shares of New Crumbs
Class B Exchangeable Units being exchanged divided by the Preferred Stock Voting
Multiple. Failure to comply with this requirement will result in this notice
being deemed invalid.

DELIVERY OF RECIPROCATE COMMON STOCK

                                      Book-Entry Election       Number of Shares
of     (Please Check A or B) (1)   Name, address and Taxpayer ID Number of
Designated   Reciprocate Common     A. Certificate     B. Book-Entry   Recipient
  Stock to be Delivered     Form     Form  
 
            o       o  
 
                     
 
            o       o  
 
                     
 
            o       o  
 
                     
 
            o       o  
 
                     
 
            o       o  
 
                     

 

(1)   Unless otherwise indicated, it will be assumed in each case that
Reciprocate Common Stock shall be delivered in certificate form to the
Designated Recipient. Book-entry delivery may only be elected in accordance with
the terms and conditions of the Exchange and Support Agreement.

Proposed Exchanged Date (minimum 3 Business Days in
advance): ______________________
For each Designated Recipient of Reciprocate Common Stock taking delivery by
book-entry transfer made to an account maintained by the depositary with the
book-entry transfer facility,

 



--------------------------------------------------------------------------------



 



complete the following (only participants in the book-entry transfer facility
may receive Reciprocate Common Stock by book-entry transfer):

              Name of Designated Recipient             (must exactly match name
  Name of Institution Receiving         supplied above)   Reciprocate Common
Stock   Account Number   Transaction Code Number
 
           

     
Name and signature of Exchanging Member:
   
 
 
 
  (print name)
 
   
 
 
 
  (signature)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Share Notice

To:    57th Street General Acquisition Corp.
c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018   Date:    [          ]

Gentlemen:
     Pursuant to the Exchange and Support Agreement, dated [     ], on behalf of
the Exchanging Member, the Company hereby directs Parent to deliver [   ] shares
of Reciprocate Common Stock in exchange for the number of New Crumbs Class B
Exchangeable Units set forth in the executed Exchange Notice attached hereto.
Attached to this notice are the applicable Series A Preferred Certificate(s).

            Very Truly Yours,

Crumbs Holdings LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
Exchanging Member Notices

      Name   Address
Jason Bauer
  Crumbs Holdings LLC
 
  110 West 40th Street
 
  Suite 2100
 
  New York, New York 10018
 
  Attention: Jason Bauer
 
  Facsimile: (212) 221-7107
 
   
Mia Bauer
  c/o Jason Bauer
 
  Crumbs Holdings LLC
 
  110 West 40th Street
 
  Suite 2100
 
  New York, New York 10018
 
  Attention: Jason Bauer
 
  Facsimile: (212) 221-7107
 
   
Victor Bauer
  254 East 68th Street
 
  Apt 26B
 
  New York, NY 10065
 
  Facsimile: (646) 619-4878
 
   
Crumbs, Inc.
  c/o Crumbs Holdings LLC
 
  110 West 40th Street
 
  Suite 2100
 
  New York, New York 10018
 
  Attention: Jason Bauer
 
  Facsimile: (212) 221-7107
 
   
EHL Holdings LLC
  220 S. Morris St. Box 8
 
  Oxford, MD 21654
 
  Facsimile: (410) 673-1385
 
  Attention: Edwin Lewis
 
   
John D. Ireland
  c/o Crumbs Holdings LLC
 
  24764 Pealiquor Rd
 
  Denton, MD 21629
 
  Facsimile: (410) 673-1385

 